Motion by Fifth Avenue Coach Lines, Inc., and Surface Transit, Inc., for a stay granted, on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Motion by Gray Line Motor Tours, Inc., for a stay granted, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Motion for leave to file a brief as amicus curice granted and movant is permitted to file a brief as amicus curice on or before September 6, 1961. Concur — Breitel, J. P., Rabin, McNally and Stevens, JJ.